Citation Nr: 0605780	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals, chronic grade II acromioclavicular 
separation of the left shoulder (minor). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1979 to April 1981, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board observes that the veteran testified during his June 
2005 BVA hearing that he was unemployed because of his left 
shoulder disability and that his disability has had a 
definite impact upon his ability to find employment.  The 
Board views that veteran's statements to constitute a claim 
for a total evaluation based upon individual unemployability 
due to service-connected disability, and refers this matter 
to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
veteran's increased rating claim for a left shoulder 
disability discloses a need for further development prior to 
final appellate review.  In this regard, the Board observes 
that the veteran was afforded a VA examination in January 
2003 which found that the veteran had a grade II 
acromioclavicular joint separation of the left shoulder 
(minor) with mild degenerative changes.  The examiner 
reported that the veteran had limitation of motion, but no 
neurological involvement in the left upper limb.  

The veteran testified during his June 2005 BVA hearing that 
his left shoulder disability had worsened since his January 
2003 VA examination.  In regards to range of motion, he 
stated that he could only raise his left arm one-quarter of 
the way up. See June 2005 hearing transcript, p. 9.  He 
reported experiencing constant pain, weakness, swelling, 
tingling, numbness, less movement and sleep difficulties. 
Id., pgs. 7-10, 13-14.  He also indicated that his left 
shoulder disability limited his activities and impeded his 
employability. Id., pgs. 5-7.  

As the veteran's representative pointed out, the January 2003 
VA examination occurred two-and-a-half years prior to the 
hearing. Id., p. 11.  In light of this fact and the veteran's 
hearing testimony, it appears to the Board that the veteran's 
left shoulder disability may have increased in severity since 
his last examination and a new VA examination is warranted.  
Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2005).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in any 
disability, or the current rating may be incorrect.  Id.  In 
light of the foregoing, the Board finds that a more recent VA 
examination is in order to accurately assess the current 
severity of the veteran's left shoulder disability.  

In addition, the veteran testified he received treatment for 
his left shoulder disability at the VA Medical Center (VAMC) 
in Detroit, Michigan approximately 10 months prior to the 
hearing.  Id., pgs. 10-11.   These records are not contained 
within the claims file.  As they clearly are pertinent to the 
issue on appeal, the RO should associate them with the claims 
file prior to scheduling the veteran's VA examination.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  As such, the case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA medical 
records of the veteran from the Detroit 
VAMC dated from June 2002 through the 
present and associate those records with 
the claims file.   

2.  The RO should afford the veteran a VA 
examination to determine the current nature 
and severity of the veteran's left shoulder 
injury.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed. The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the nature and severity of 
the veteran's service-connected left 
shoulder disability.  The examiner should 
comment on both active and passive ranges 
of motion of the veteran's left arm.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

